Election/Restrictions
Claims 10 and 13-15 are allowable. Claims 1-6, 8, 9, 11 and 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions distinct adhesive compositions, as set forth in the Office action mailed on 3/3/2020, is hereby withdrawn and claims 1-6, 8, 9, 11 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a double-sided tape as claimed in claims 1 and 10.  The closest prior art of record is Lee et al. (US Patent Application No. 2016/0264827), Jeong (US Patent Application No. 2010/0163166) and Niwa et al. (US Patent Application No. 2014/004915).  Lee et al. teach a double coated tape comprising a first adhesive layer and a second adhesive layer comprising acrylic polymer, a foamed layer, an interlayer polymer layer and second adhesive layer.  Lee et al. fail to teach a tape in combination with a curved display panel having a curvature in at least one direction and a curved mold frame having a shape corresponding to the display panel, the display panel having a curvature in a range of about 600 R to about 4,000 R, wherein the double-sided tape is configured to fix the display panel to the mold frame, the first adhesive comprises about 1 to about 2 parts by weight of a silane coupling agent, and about 0.1 to about 0.18 parts by weight of carbon black and the second adhesive is directly disposed on and in contact with the interpolymer layer.  Lee et al. teach wherein a thermoplastic polyurethane film is between the interlayer polymer layer and the second adhesive layer.  Jeong teaches an acrylic adhesive comprising a silane coupling agent.  Jeong fails to teach a double sided tape in combination with a curved display panel having a curvature in at least one direction and a curved mold frame having a shape corresponding to the display panel, the display panel having a curvature in a range of about 600 R to about 4,000 R, wherein the double-sided tape is configured to fix the display panel to the mold frame, the adhesive layer comprising about 100 parts by weight of acrylic polymer and about 0.1 to about 0.18 parts by weight of carbon black, a foamed layer directly disposed on and in contact with the first adhesive layer, the foamed polymer layer comprising a urethane foam, the foamed polymer layer having a thickness of about 0.3 millimeters to about 1.15 millimeters; an interlayer polymer layer directly disposed on and in contact with the foamed polymer layer, the interlayer polymer layer comprising a polyolefin, a polyethylene terephthalate, a polyester, or a combination thereof, the interlayer polymer layer with a thickness of about 0.045 millimeters to about 0.055 millimeters; and a second adhesive layer directly disposed on and in contact with the interlayer polymer layer, the second adhesive layer comprising about 100 parts by weight of an acrylic polymer, about 1 to about 2 parts by weight of silane coupling agent, and about 0.1 to about 0.18 parts by weight of carbon black, wherein an overall thickness of the double sided tape is in a range of about 0.4 millimeters to about 1.3 millimeters.  Niwa et al. teach a double sided adhesive sheet comprising an adhesive layer comprising 0.01 to 10 parts by mass of carbon black.  Niwa et al. fail to teach a tape in combination with a curved display panel having a curvature in at least one direction and a curved mold frame having a shape corresponding to the display panel, the display panel having a curvature in a range of about 600 R to about 4,000 R, wherein the double-sided tape is configured to fix the display panel to the mold frame, the adhesive layer comprising about 100 parts by weight of acrylic polymer, about 1 to about 2 parts by weight of a silane coupling agent, a foamed layer directly disposed on and in contact with the first adhesive layer, the foamed polymer layer comprising a urethane foam, the foamed polymer layer having a thickness of about 0.3 millimeters to about 1.15 millimeters; an interlayer polymer layer directly disposed on and in contact with the foamed polymer layer, the interlayer polymer layer comprising a polyolefin, a polyethylene terephthalate, a polyester, or a combination thereof, the interlayer polymer layer with a thickness of about 0.045 millimeters to about 0.055 millimeters; and a second adhesive layer directly disposed on and in contact with the interlayer polymer layer, the second adhesive layer comprising about 100 parts by weight of an acrylic polymer, about 1 to about 2 parts by weight of silane coupling agent, and about 0.1 to about 0.18 parts by weight of carbon black, wherein an overall thickness of the double sided tape is in a range of about 0.4 millimeters to about 1.3 millimeters.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/6/2022